                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARLO L. MOSQUEDA,                                 Case No. 15-cv-06082-KAW
                                   8                       Plaintiff,
                                                                                            ORDER GRANTING MOTION FOR
                                   9               v.                                       ATTORNEY'S FEES
                                  10     COMMISSIONER OF SOCIAL                             Re: Dkt. No. 28
                                         SECURITY,
                                  11
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Marlo L. Mosqueda brought this action seeking review of a final decision of the

                                  14   Commissioner of Social Security ("Commissioner" or "Defendant"). After Plaintiff filed her

                                  15   motion for summary judgment, the parties stipulated to remand of the case. (Dkt. Nos. 21, 24.)

                                  16   The Commissioner ultimately granted Plaintiff's application for benefits, entitling her to

                                  17   $66,068.70 in retroactive benefits. (Mot. for Attorney's Fees at 3, Dkt. No. 28.) Plaintiff's

                                  18   counsel, Cyrus Safa, now brings a motion for attorney's fees under 42 U.S.C. § 1383(d)(2)(B),

                                  19   seeking an award of $10,000 in fees. (Id. at 1.) The Court deems the matter suitable for

                                  20   disposition without hearing pursuant to Civil Local Rule 7-1(b). Having considered the papers

                                  21   filed by the parties and the relevant legal authority, the Court GRANTS the motion, for the

                                  22   reasons set forth below.

                                  23                                            I.   BACKGROUND
                                  24          A.        Factual background
                                  25          Plaintiff applied for Title II and Title XVI Disability Insurance Benefits ("DIB"). (Compl.

                                  26   ¶ 3, Dkt. No. 1.) The Social Security Administration ("SSA") denied her application, and Plaintiff

                                  27   requested a hearing before an Administrative Law Judge ("ALJ"). (Compl. ¶¶ 6-7.) The ALJ

                                  28   issued an unfavorable decision, and the Appeals Council denied Plaintiff's request for review.
                                   1   (Compl. ¶¶ 7-8.)

                                   2           On January 28, 2015, Plaintiff commenced this action for judicial review pursuant to 42

                                   3   U.S.C. § 405(g). (Compl. ¶ 3.) On August 26, 2016, Plaintiff filed her motion for summary

                                   4   judgment. (Dkt. No. 21.) On September 23, 2016, the parties stipulated to remand for further

                                   5   proceedings, and remand was granted on September 27, 2016. (Dkt. Nos. 23, 24.)

                                   6           On November 29, 2016, the parties stipulated to the payment of attorney's fees and costs

                                   7   under the Equal Access to Justice Act ("EAJA") in the amount of $3,500. (Dkt. No. 26.) The

                                   8   $3,500 has been received by counsel. (Mot. for Attorney's Fees at 3.)

                                   9           On January 31, 2019, Plaintiff's counsel filed the instant motion for attorney's fees, seeking

                                  10   $10,000 less the EAJA fee previously awarded, for a total of $6,500. (Mot. for Attorney's Fees at

                                  11   3.) Plaintiff's request is based on a contingent fee agreement with Plaintiff that permits Plaintiff's

                                  12   counsel to seek 25% of past-due benefits for work performed before the SSA and the courts.
Northern District of California
 United States District Court




                                  13   (Plf.'s Mot. at 4; see also Safa Decl., Exh. 1, Dkt. No. 28-1.) The Commissioner filed a response

                                  14   on February 14, 2019, taking no position on the reasonableness of the request. (Def.'s Resp. at 1,

                                  15   Dkt. No. 29.) No reply was filed, nor was an opposition received from Plaintiff.

                                  16                                       II.    LEGAL STANDARD
                                  17           42 U.S.C. § 1383(d) governs the payment of representative fees for Supplemental Security

                                  18   Income benefits. These regulations track those for the award of attorney's fees under 42 U.S.C. §

                                  19   406. 42 U.S.C. § 1383(d)(2)(A) ("The provisions of section 206 [42 U.S.C. § 406] . . . shall apply

                                  20   to this part").

                                  21            42 U.S.C. § 406(b) governs fees for the representation of a claimant before the court,

                                  22   which is not to exceed "25 percent of the total of the past-due benefits to which the claimant is

                                  23   entitled by reason of such judgment . . . ." 42 U.S.C. § 406(b)(1)(A). When reviewing a motion

                                  24   for attorney's fees, the Court begins its analysis "by looking first to the contingent-fee agreement,

                                  25   then testing it for reasonableness." Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). In assessing

                                  26   the reasonableness of the fee agreement, the Court considers "'the character of the representation

                                  27   and the results the representative achieved.'" Crawford v. Astrue, 586 F.3d 1142, 1151 (9th Cir.

                                  28   2009) (quoting Gisbrecht, 535 U.S. at 808). Thus, the Court may apply a downward adjustment in
                                                                                          2
                                   1   the event of "substandard performance, delay, or benefits that are not in proportion to the time

                                   2   spent on the case." Id. While the Court is not to start with a lodestar analysis, it may use the

                                   3   lodestar analysis as an aid (but not a baseline) to assess the reasonableness of the fee. Id.

                                   4                                           III.   DISCUSSION
                                   5          Plaintiff signed a contingent fee agreement that allowed Plaintiff's counsel to recover "a

                                   6   fee no greater than 25% of the past-due benefits owed" for representation before both the

                                   7   administration and the courts. (Safa Decl., Exh. 1.) Plaintiff's counsel seeks $10,000, or 15.14%

                                   8   of the $66,068.70 awarded to Plaintiff in past-due benefits. (Mot. for Attorney's Fees at 5.)

                                   9          The Court finds that the amount sought by Plaintiff's counsel is reasonable. First, the

                                  10   results obtained by Plaintiff's counsel were good, as Plaintiff's motion for summary judgment was

                                  11   followed by a stipulation for remand. (Dkt. Nos. 21, 23.) On remand, the Commissioner granted

                                  12   Plaintiff Title XVI benefits. (Mot. for Attorney's Fees at 3.) Second, the record reveals no undue
Northern District of California
 United States District Court




                                  13   delay or substandard performance that would warrant a downward adjustment. No extensions

                                  14   were requested, and the case was resolved in less than a year. Third, the amount sought is

                                  15   consistent with the cap set by Congress in § 406(b), and is not disproportionate to the time spent

                                  16   by Plaintiff's counsel in this action. Plaintiff's counsel spent 20.8 hours on this case, representing

                                  17   an effective rate of $480.77/hour. (See Safa Decl., Exh. 4.) This rate is comparable with rates

                                  18   awarded by other courts in this district. Compare with Lopez v. Astrue, Case No. 07-2649-PJH,

                                  19   2011 WL 196885, at *4 (N.D. Cal. Jan. 20, 2011) (finding reasonable a $14,778 award for 33.45

                                  20   hours of attorney work, an effective rate of $441.79/hour); Goodbar v. Colvin, Case No. 11-cv-

                                  21   4572-SI, 2015 WL 6674548, at *1 (N.D. Cal. Nov. 2, 2015) (awarding effective hourly rate of

                                  22   $772.09).

                                  23          The Court will also deduct the EAJA award from the $10,000 sought by Plaintiff's counsel.

                                  24   In general, the Court must offset the § 406(b) attorney's fee award by any EAJA fee award.

                                  25   Gisbrecht, 535 U.S. at 796. This was to "'prevent attorneys from receiving double recovery under

                                  26   both the EAJA and § 406(b).'" Boissiere v. Astrue, No. C-09-02081 JCS, 2011 WL 1045170, at

                                  27   *4 (N.D. Cal. Mar. 22, 2011) (quoting Jackson v. Comm'r of Soc. Sec., 601 F.3d 1268, 1272 (11th

                                  28   Cir. 2010)). Here, Plaintiff's counsel received the $3,500 in attorney's fees under the EAJA.
                                                                                          3
                                   1   (Mot. for Attorney's Fees at 3.)

                                   2                                        IV.    CONCLUSION
                                   3          For the reasons stated above, the motion is GRANTED. The Court awards fees in the

                                   4   amount of $10,000 less the EAJA fee of $3,500, for a total of $6,500.

                                   5          IT IS SO ORDERED.

                                   6   Dated: March 7, 2019
                                                                                           __________________________________
                                   7                                                       KANDIS A. WESTMORE
                                   8                                                       United States Magistrate Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
